      Case 5:18-cv-00038-DCB-MTP Document 219 Filed 05/14/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION

MICHAEL EUGENE HAYNES                                              PLAINTIFF

VS.                                CIVIL ACTION NO. 5:18-cv-38-DCB-MTP

MARCUS PICKETT                                                     DEFENDANT


                ORDER ADOPTING REPORT AND RECOMMENDATION


       This cause is before the Court on United States Magistrate

Judge Michael T. Parker’s Report and Recommendation (docket entry

200), and for case-management purposes.

       This case was filed on April 23, 2018, and Defendant Marcus

Pickett remains unserved and has not appeared in this matter.               The

Marshals attempted service on Defendant Pickett on October 15,

2019,    and   October   31,   2019,    but   the   summonses   were   returned

unexecuted because the address of record is now an empty lot.

       On December 3, 2019, Magistrate Judge Parker directed the

Plaintiff to provide an address where Defendant Pickett could be

served.     The Plaintiff did not comply, and the Magistrate Judge

again directed the Plaintiff to provide an address for Defendant

Pickett on January 2, 2020.            The Plaintiff responded on January

27, 2020, that he had been unable to find an address for Defendant

Pickett.



                                        1
    Case 5:18-cv-00038-DCB-MTP Document 219 Filed 05/14/20 Page 2 of 3



     Special rules govern the procedure for service of process in

cases filed by plaintiffs proceeding in forma pauperis. (Plaintiff

Haynes is proceeding in forma pauperis). The officers of the court

shall issue and serve all process, and perform all duties in in

forma pauperis cases.     At the plaintiff’s request, the court may

order that service be made by a United States marshal or deputy

marshal or by a person specially appointed by the court.        The court

must so order if the plaintiff is authorized to proceed in forma

pauperis.   Once the in forma pauperis plaintiff has identified the

defendants, “the court is obligated to issue plaintiff’s process

to a United States Marshal who must in turn effectuate service

upon the defendants.” If the failure to properly serve a defendant

is due to any fault of the plaintiff, he is not entitled to rely

on the U.S. Marshals.     Further, if the plaintiff is made aware of

possible defects in service of process, he must attempt to remedy

them.

     The Plaintiff has not provided an address for Defendant

Pickett as directed by the Court.       Considering the advanced age of

this case, the Plaintiff’s failure to provide an address for

service of process for Defendant Pickett, and this court’s previous

warning to Plaintiff that it was his responsibility to prosecute

this matter, the Court adopts the recommendation of Magistrate

Judge Parker that Defendant Marcus Pickett be dismissed from this

action without prejudice.

                                    2
   Case 5:18-cv-00038-DCB-MTP Document 219 Filed 05/14/20 Page 3 of 3



     ACCORDINGLY,

     IT   IS   HEREBY   ORDERED   that   Defendant   Marcus   Pickett   is

DISMISSED from this action WITHOUT PREJUDICE.

     SO ORDERED, this the 14th day of May, 2020.




                                         David Bramlette_____________

                                         UNITED STATES DISTRICT JUDGE




                                    3
